This suit was filed in Chariton county, Missouri, to set aside a purported will, executed by Daisy Shannon, deceased, on grounds of mental incapacity and undue influence. The issue of mental incapacity was not submitted to a jury. Upon the question of undue influence the jury, by its verdict, set aside the will, and from the judgment entered the proponents appealed. The case was tried in Boone county, Missouri, having reached that court by a change of venue. *Page 1127 
Daisy Shannon died at her home in Brunswick, Chariton county, Missouri, on April 15, 1941, at the age of fifty-nine years. The will in question was executed on March 25, 1941, at Jefferson City, Missouri. Daisy Shannon left no direct descendants. Her nearest relatives were a brother, Angus Turpin of Chicago, Illinois, and a sister, Ida Clark of Denver, Colorado. By the purported will the sister and brother were bequeathed personalty and a small house and lot in Brunswick, all of which property was valued at less than one thousand dollars. The will bequeathed to the defendants, Pat Russell Powell and his wife Nancy, a house and lot located in Jefferson City, Missouri, and personal property alleged to be worth in excess of eight thousand dollars. The Powells were not related to the testatrix.
We find it necessary to detail the circumstances leading to the acquaintanceship of the Powells and the testatrix because appellants contend the evidence was insufficient to sustain a finding of any confidential relationship between them. Daisy Shannon's home had been in Brunswick for many years. She had one daughter, Virlea, who died February 17, 1941, only about two months before her mother. Virlea lived with her mother until about the year 1924, when she married and moved to Jefferson City with her husband F.C. Heariold, who was employed at Lincoln University. About the year 1930, the defendant Powell and his wife moved to Jefferson City, next door to the Heariolds. Powell was an instructor at Lincoln University and a close friendship developed between him and his wife and the Heariolds. On several occasions Mrs. Shannon visited her daughter in Jefferson City and it was while there she met the Powells. Heariold died about the year 1938. During his illness the Powells rendered neighborly aid to the Heariolds and thereafter to Virlea in the form of advice and in taking care of the property left by her husband. The property in Jefferson City which was bequeathed to the Powells by the purported will was the property which the testatrix inherited from her daughter. After the death of Virlea's husband she returned to her mother's home and from thence went to school in Kansas City, Missouri. While attending school she became ill and died. During this time the Powells to a certain extent looked after her property located in Jefferson City and visited the testatrix at Brunswick. When the daughter was dangerously ill at Kansas City Powell advised the mother to have the bank account of Virlea changed to a joint account of Virlea and the testatrix. This, on the theory that the mother could then pay the necessary bills and in case of death pay expenses incurred without going to the probate court. After Virlea's death Powell was appointed administrator of her estate by the probate court of Cole county. The probate judge testified that he made this appointment because a letter had been presented to him, allegedly signed by Mrs. Shannon, asking the court to appoint Powell. The letter was in some way misplaced and was not introduced in evidence. Sam W. James, Jr., an attorney at Jefferson City with whom Powell had been *Page 1128 
acquainted for a number of years, represented him in making application for appointment as administrator and thereafter in his administrative capacity. Powell as administrator, James as the legal advisor for the estate and the testatrix as the sole heir of the estate, had a number of questions and matters to settle with reference to the estate which gave rise to a number of meetings. On March 9, 1941, the administrator, James the attorney and Mrs. James drove to Brunswick to see Mrs. Shannon on business connected with the estate. At the trial Mr. James testified and it was also the contention of the defendants that while he was at the testatrix' home on that occasion she approached him about making a will; that he advised her he would rather [845] take notations as to her wishes with reference to the provisions and then take them to Jefferson City where he would carefully prepare the will. Mr. James testified that he did this and that on March 25, testatrix came to Jefferson City for some personal property of her daughter's estate, pursuant to an agreement reached on March 9, at Brunswick, and on that day she came to his office and executed the will in question. The notes taken by James while at Brunswick were introduced in evidence. Mrs. James testified that as they left the home of testatrix on March 9, Mrs. Shannon came to the car and the following occurred:
"Q. What was said in your presence on that Sunday in Brunswick, the 9th of March, '41? What discussion did you have with her about her business affairs? A. Well, she came out to the car and they were talking and she said, `Mr. James, I am sorry that you won't draw my will here,' and he said, `I would not attempt to, Mrs. Shannon, — I don't have a stenographer with me and I don't carry my typewriter with me. I will go back home, and on your next visit there you can come to the office and read it and see if it meets with your approval, — it will be there, ready for you.'"
The defendant Powell testified he never heard of Mrs. Shannon's will until March 25, when it was signed. He also stated that when they left Brunswick on March 9, he heard no conversation about the will as testified to by Mrs. James. Another witness for the defendants, Tom Smith, who was present at Brunswick, testified that he did not hear any such conversation. Powell testified in detail as to his business relations with the testatrix, and on the question of whether he was her advisor he stated as follows:
"Q. Now, Mr. Powell, did Daisy Shannon ever talk to you about what she wanted to do with that real estate over there after Virlea's death and what she wanted to do with the personal property? A. She didn't mention to me anything about disposition of her real estate.
"Q. I mean, the use of it, — about renting it or taking care of it. A. Oh, yes; she asked me, since I knew so much about the business and had looked after her son-in-law's business, — naturally, she looked forward for me to look after the renting of it, maintenance of it, and taking care of it, and what-not. *Page 1129 
"Q. Has that property been rented over there? A. Yes, sir.
"Q. How much a month? A. It was started at $35 a month, and this spring it was raised $5, — to $40 a month.
"Q. Did you discuss at any time with Mrs. Shannon about having this property painted and fixed up so as to get more rent? A. Oh, yes, I discussed it with her. As a matter of fact, I told her more than likely if she would paint it up a little bit and paper it and fix up the woodwork —"
The evidence also showed that Powell had advised Mrs. Shannon on business matters before Virlea's death. Note the following in his testimony.
"Q. Now, Mr. Powell, did you ever discuss with Daisy Shannon and her daughter Virlea in regard to their bank account before she died? A. Mrs. Shannon wrote me and told me that Virlea was ill and she was going up there and while she was in Kansas City she kept me well informed as to her health and she told me she didn't think Virlea was going to make it, and I wrote and told her to get Virlea's money that she had at the Exchange National Bank made over in her name, — Mrs. Daisy Shannon's name, — so if Virlea got too sick and was unable to write a check that she would have the privilege of writing a check without going through a lot of red tape, and so forth, and that money in the bank was money of Virlea's that I asked Mrs. Shannon to have Virlea turn over to her.
"Q. That was made into a joint account? A. Yes, sir; joint account."
After Virlea's death and while Powell was administrator of her estate the probate court, upon his petition, made an order granting him the control and management of the real estate which was given him by the will. There was sufficient personalty in the estate to discharge all obligations against it. It further appeared from the evidence that when testatrix came to Jefferson City on March 24, she stayed at the home of the Powells and the next day Powell accompanied her to the office of attorney James. The defendants contended at the trial and offered evidence in support thereof that the principal business at the lawyer's office that day was the delivery to Mrs. Powell of some personal effects which had belonged to her daughter and for which she signed a receipt on that day. Defendants' evidence disclosed that immediately thereafter the question of the [846] execution of the will was taken up while Powell was at the office; that the will was read to Mrs. Shannon and she personally read it and stated it was the way she wanted it. A Mr. D.W. Gramling was called in from another office and he and Mrs. James signed the will as witnesses. The defendants' evidence further disclosed that Powell and Mrs. Shannon left the office together and deposited the will in a lock box at a local bank over which defendant had control and for which he had the key. Mrs. Shannon was in ill health at that time, grew steadily worse and died within less than a month. For some time prior *Page 1130 
to the death of testatrix Mrs. Nancy Powell had been living in the state of Indiana where she was engaged in school work. She testified that she corresponded regularly with her husband, but that she never heard of the will until after the death of Mrs. Shannon.
[1] We are of the opinion that the evidence was sufficient to justify a finding that a confidential relationship existed between Powell and Mrs. Shannon. In fact the existence of such a relationship could be inferred from the evidence of Powell. The order of the probate court appointing Powell as agent to take charge of the real estate of Mrs. Shannon which had been bequeathed to him merely confirmed the existence of an agency which had theretofore existed. Testatrix had for some time prior to the execution of the will reposed trust and confidence in Pat Powell. He had advised her in legal as well as business matters and had also been the principal business advisor of the daughter Virlea. In C.J.S., vol. 15, page 822, we read as follows:
"Apart from the origin of the confidence reposed or the source of the influence exerted, such a relation arises whenever a continuous trust is reposed by one person in the skill or integrity of another, and so it has been said that all the variety of relations in which dominion may be exercised by one person over another will fall within the general term `confidential relations.'"
The confidential relationship existing between Powell and Mrs. Shannon and the fact that he was the administrator of the daughter's estate presented numerous opportunities for making suggestions to her about a will. The rule in this state, as outlined in Loehr v. Starke, 332 Mo. 131, 56 S.W.2d 772, is, that proof of a confidential relationship existing between a testator and one charged with undue influence who has been given a substantial bequest is not alone sufficient to authorize a submission of such an issue to a jury. In addition thereto the evidence must show that the party charged with undue influence was active in procuring the execution of the will. This fact may be proven by circumstantial evidence. Larkin v. Larkin, 119 S.W.2d 351, l.c. 358 (14-18); Webster v. Leiman, 328 Mo. 1232,44 S.W.2d 40, l.c. 41 (2).
[2] In this case we deem the evidence ample to sustain a finding that Powell was active in having Mrs. Shannon execute the will in question. Powell's evidence disclosed that Mrs. Shannon placed implicit confidence in him and that she sought and obtained his advice in practically all her business matters. She requested him to act as administrator of her daughter's estate. The attorney acting for Powell accompanied him on the journey to Brunswick when testatrix is alleged to have given the attorney directions as to the writing of the will. Then Powell accompanied Mrs. Shannon to the attorney's office, was present when the will was executed and thereafter took charge of the will and placed it in a lock box over which he had control and for which he had the key. The testatrix took a copy. In such circumstances *Page 1131 
it is unbelievable that Mrs. Shannon did not consult Powell and obtain his advice with reference to the will. Add to that the fact that he was bequeathed the major portion of the property and the circumstances proven are sufficient for a jury to find that Powell was in fact active in the procurement of the will. The evidence was ample to submit the issue to a jury. Gott v. Dennis,296 Mo. 66, 246 S.W. 218, l.c. 224 (6) (7); Odom v. Langston,347 Mo. 1201, 152 S.W.2d 124; 68 C.J. 1098, sec. 919.
Appellants urge that the testatrix had good reason for not giving her property to her sister and brother. There was evidence that due to a difficulty between testatrix and her sister many years before, the feeling between them was strained; that this trouble arose over testatrix' daughter and therefore she did not want the sister to receive any of the property which had belonged to the daughter. However, there was substantial evidence to the contrary. Letters introduced in evidence, written by testatrix to both the sister and brother, gave no evidence of any bad feeling, but on the contrary were couched in endearing [847] terms. It was conceded that for many years the brother had given testatrix small sums of money on various occasions. It was not necessary for testatrix to have a good reason for giving her property to her friends in place of her relatives. It was her property to do with as she wished. The issue for the jury was whether Powell in view of his confidential relationship took advantage of that situation and exerted influence over testatrix in the making of the will. There was evidence that testatrix made statements to the effect that her sister and brother had not visited her for many years and she was not going to leave them any property. On the other hand there was evidence of statements alleged to have been made by testatrix that her brother and sister were the only relatives she had and that she desired all of her property to go to them. There was also evidence that she was easily influenced. One of the proponents' witnesses so testified. He had been testatrix' physician for a number of years. It would serve no useful purpose to review in detail all of this evidence because the jury passed upon the question and we cannot disturb the verdict unless we find error in the record.
[3] Appellants urge in their brief that the trial court erred in admitting certain evidence offered by contestants. We have examined the record with reference to each assignment made. We find a number of them were not preserved for review because no objection to the introduction of the evidence was made at the trial, and in several instances an objection came after the witness had answered the question. These will not be further noticed. Objection was made to evidence showing the amount of money in the hands of Pat Powell as administrator of Virlea's estate prior to the death of Daisy Shannon. It was with reference to this estate that Powell was negotiating when he went to Brunswick to see Mrs. Shannon. The defendants offered evidence that there was sufficient personal property in the estate to *Page 1132 
pay all the debts and therefore some of this property was delivered to Mrs. Shannon prior to any settlement in the probate court. It was this estate or the property in the estate that Mrs. Shannon was to receive as heir of her daughter and which was bequeathed to Powell in the will in question. The evidence was therefore admissible to show the amount of property bequeathed to Powell by the will. Appellants introduced similar evidence and they are in no position to complain.
[4, 5, 6] It is urged in the brief that evidence with reference to consultations Powell had had with attorney James on other matters was immaterial. The evidence only went so far as to show that Powell had consulted James with reference to other matters. This was competent because James wrote the will and his relationship to Powell was a circumstance for consideration of the jury. Evidence was introduced of statements alleged to have been made by testatrix that she intended to give her brother and sister all the property she had. In the brief the point is made that the evidence should have been confined to the time of the execution of the will. It was disclosed that the statements were alleged to have been made after the visit of Powell and his attorney to Brunswick and before the will was executed. The contention then as to the time the statements were made was without merit as the will was then under consideration. Appellants complain because the trial court permitted Tom Smith, a witness for appellants, to be cross-examined with reference to letters alleged to have been written by the testatrix to her brother and sister. From the record it appears that this witness may be justly termed a "know-all" witness. He seemed to know all about the business affairs of testatrix, for he stated that she read her personal letters to him and consulted him about business matters; that he tried to persuade her to leave her property to the sister and brother but she refused. In view of that evidence it was not error to subject the witness to a severe cross-examination. He was impeached as to his reputation for truth. We may also comment that appellants are in no position to vouch for this witness' credibility. His evidence was in direct conflict with that of Mr. and Mrs. James and Powell on vital matters concerning the execution of the will in question.
Evidence of statements alleged to have been made by testatrix that she intended to leave her property to her brother and sister was also competent to refute the evidence tending to show that testatrix was not on friendly terms with them. The statements were alleged to have been made at the very time the will was under consideration and only a few weeks before it was executed. See 79 A.L.R., page 1449. The letters containing terms of endearment [848] were introduced. However, Tom Smith claimed credit for having induced the testatrix to insert the endearing terms. The question of the admissibility of such evidence was ruled adversely to appellants' contention in Gott v. Dennis, supra, 246 S.W. 218, l.c. 223 (2) 224, 225 (8). *Page 1133 
[7] Next appellants complain because the trial court did not permit the probate judge of Cole county to testify with reference to a claim testatrix filed against her daughter's estate for sums paid by her during the daughter's illness. The record disclosed that the claim itself was admitted showing the account in detail. The evidence of the probate judge could not have added to that. Again, appellants urge that Powell should have been permitted to testify that he advised F.C. Heariold and his wife, Virlea, to take title to the real estate in question as a joint estate so that the survivor would take title. It was admitted in the record that the title was so vested and that upon the death of Heariold his wife, testatrix' daughter, became the absolute owner of the property. The evidence was offered on the theory of showing that the property devised to the Powells came from Heariold and not from the Shannon family. That was conceded by the evidence.
[8] The correctness of instructions (A) and (B), given on behalf of contestants, was preserved for review. In substance instruction (A) informed the jury that if they found and believed from the evidence that a confidential relationship had existed between testatrix and Pat R. Powell, that testatrix reposed faith and confidence in the said Powell, that Powell was given the greater part of the estate by the purported will, that Powell had opportunity to exercise undue influence and thereby cause the execution of the will and that he was active in procuring the will in question, then the jury was authorized to find that the will was the result of undue influence. As we view the situation the instruction required the jury to find all the elements necessary to set aside the will in question. It must be remembered that Powell was a stranger in blood to the testatrix. In Loehr v. Starke, supra, this question was reviewed at length by the court en banc. It was ruled that the mere showing of a confidential relationship between a testator and a beneficiary of a will is not sufficient to set aside the will, but if in addition thereto the evidence discloses that the beneficiary who stood in the confidential relationship was active in procuring its execution then a verdict setting aside the will is justified. Appellant argues that the instruction was broader than the pleadings and also that it minimized and destroyed the effect of the defendants' evidence. These criticisms are without merit. The petition charged that a confidential relationship existed and the instruction substantially followed the charge made. The answer specifically denied the existence of a confidential relationship and the defendants requested and the court gave instructions upon that issue. The instructions submitted to the jury the question of the ultimate fact of whether a confidential relationship existed. The instruction in no way minimized the defendants' evidence. Moll v. Pollack, 319 Mo. 744, 8 S.W.2d 38, l.c. 46 (9) (10). Instruction (B) defined undue influence. It is alleged to be erroneous because written in the disjunctive it authorized a verdict for plaintiff if the jury found from *Page 1134 
the evidence that the actions of the defendant Powell confused the mind of Daisy Shannon "in the execution of the paper writing read in evidence as and for her last will and testament, so that said instrument does not express the will, wish, or desire of the said testatrix in the disposition of her property, then and in that event your verdict should be for the plaintiffs."
It is urged that a finding that the testatrix' mind was confused was not sufficient. It must be noticed, however, that the instruction required the jury to find that the mind became confused to such an extent that the purported will, as executed, did not express the wish and desire of the testatrix. If it did not, then of course it was not her will. The word "confuse" as used in the instruction, was therefore sufficient when considered in connection with the balance of the instruction. As to the meaning of the word "confuse" see Webster's New International Dictionary, 2nd Edition. The defendants offered and the court gave a number of instructions upon this question. Note one of these as follows:
"The Court instructs the jury that `undue influence' as used in these instructions means such influence as amounts to overpersuasion, coercion or force, overpowering and destroying the free agency and will power of the person upon whom it is used, and that no amount of influence or advice [849] or persuasion which comes short of such effect will amount to undue influence; and that the mere influence of affection or attachment, or the desire to gratify the wishes of one beloved, respected and trusted by the testatrix, does not constitute undue influence within the meaning of the law.
"The Court further instructs the jury that it is not sufficient to warrant finding against the will merely because there may have been an opportunity for the defendants, or either of them, to exercise an undue influence over the mind of the testatrix, but that before you are warranted in finding against the will of Daisy Shannon on the ground of undue influence, the plaintiffs must prove to the reasonable satisfaction of the jury that undue influence, as defined above, was actually exercised and exerted over the mind of the testatrix by the defendants, or either of them, at or prior to the execution of the will; that such undue influence was actually operative on the mind of the said Daisy Shannon at the time of the execution of the will, and that by reason thereof the testatrix was unable to make her will in accordance with her own judgment."
When these instructions are read together the question as to the degree of undue influence necessary to set aside a will was submitted to the jury in as favorable a manner as the defendants were entitled to under the law. Kaechelen v. Barringer, 19 S.W.2d 1033, l.c. 1039. Appellant also complained because the trial court refused to give instructions numbers four and six. Instruction four was erroneous because it stated the law to be that undue influence to invalidate a will must be exerted at the time of the execution of the will. See *Page 1135 
Kaechelen v. Barringer, supra, 19 S.W.2d 1033, l.c. 1039 (15). Instruction number six we find to be a repetition of what was contained in instructions numbers thirteen and fifteen given at defendants' request.
[9] It is urged in the brief that the verdict was the result of passion and prejudice induced by prejudicial statements and remarks made by counsel for contestants throughout the trial. We have examined the pages of the record referred to where these remarks are found and find that the attorneys on both sides of the lawsuit interposed remarks, often of a personal nature, which were improper. On such occasions the trial court admonished the lawyers not to argue among themselves. The matters are not of such a nature as to require a detailed discussion thereof and since both parties indulged therein we let the matter rest.
Finding no reversible error in the record the judgment is affirmed.